DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Liou on 9/30/21.
The application has been amended as follows: 
The claims have been amended as follows: 
	Referring to claim 3, line 1, 
-- 2 -- has been inserted, replacing “1”.
	Referring to claim 17, line 17, 
-- a burr cutting program when the burr cutting -- has been inserted, replacing “the burr cutting program when a burr cutting”.  
	Referring to claim 19, line 2, 
-- an error cutting program when the error cutting -- has been inserted, replacing “the error cutting program when an error cutting”.  
	Referring to claim 20, line 17, 

Referring to claim 22, line 2, 
-- a burr cutting program when the burr cutting program -- has been inserted, replacing “the burr cutting program when a burr cutting program”.  
Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
While U.S. Pub. No. 2016/0209825 to Murakawa teaches 
1, 17. A processing control method in a processing control device including a driving device to drive a tool according to a control command, an output device, and a controller to control the driving device and the output device, and an input device for inputting the control command, the method comprising: performing preliminary cutting that is cutting processing to be performed on a workpiece (paragraph 6); generating processing information on a basis of when the tool driven by the driving device touches the workpiece cut on a basis of the preliminary cutting; controlling the driving device on a basis of the cutting program when a cutting program as the control command for performing the regular cutting processing is inputted from the input device; making the output device output the processing information so as to be referred by a user; and controlling the driving device when the control command for performing cutting on a 
4, 20. A processing control method in a processing control device including a driving device to drive a tool according to a control command, an output device, and a controller to control the driving device and the output device, and an input device for inputting the control command, the method comprising: performing preliminary cutting that is cutting processing to be performed on a workpiece (paragraph 6); generating processing information including a cutting error expected to occur on a workpiece in the regular cutting processing, on a basis of when the tool driven by the driving device touches the workpiece cut; controlling the driving device on a basis of the cutting program when a cutting program as the control command for performing the regular cutting processing is inputted from the input device; making the output device output the processing information so as to be referred by a user; and controlling the driving device according to the error cutting program when an error cutting program as the control command for performing cutting processing for correcting the cutting error on a workpiece cut according to the cutting program is inputted from the input device by the user according to the processing information outputted from the output device (claims 1-6).

And U.S. Pat. No. 5,277,529 to Anders teaches 
1, 4, 17, 20. A processing control method in a processing control device including a driving device to drive a tool according to a control command, an output device, and a 

None of Murakawa or Anders, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
1, 17. A processing control method in a processing control device including a driving device to drive a tool according to a control command, an output device, and a controller to control the driving device and the output device, and an input device for inputting the control command, the method comprising: performing preliminary cutting that is cutting processing to be performed on a workpiece on a basis of a preliminary cutting program as the control command before regular cutting processing; generating processing information including a burr position expected to occur on a workpiece in the regular cutting processing, on a basis of stress that occurs when the tool driven by the driving device touches the workpiece cut on a basis of the preliminary cutting program; controlling the driving device on a basis of the cutting program when a cutting program as the control command for performing the regular cutting processing is inputted from the input device; making the output device output the processing information so as to be referred by a user when the controller determines that the regular cutting processing 
4, 20. A processing control method in a processing control device including a driving device to drive a tool according to a control command, an output device, and a controller to control the driving device and the output device, and an input device for inputting the control command, the method comprising: performing preliminary cutting that is cutting processing to be performed on a workpiece on a basis of a preliminary cutting program as the control command before regular cutting processing; generating processing information including a cutting error expected to occur on a workpiece in the regular cutting processing, on a basis of stress that occurs when the tool driven by the driving device touches the workpiece cut on a basis of the preliminary cutting program; controlling the driving device on a basis of the cutting program when a cutting program as the control command for performing the regular cutting processing is inputted from the input device; making the output device output the processing information so as to be referred by a user when the controller determines that the regular cutting processing based on the cutting program is completed; and controlling the driving device according to the error cutting program when an error cutting program as the control command for performing cutting processing for correcting the cutting error on a workpiece cut according to the cutting program is inputted from the input device by the user according to the processing information outputted from the output device.
.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2896